Citation Nr: 1014896	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  06-14 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
fracture, left little finger.

2.  Entitlement to an increased rating for right ankle 
sprain, currently evaluated as 20 percent disabling.

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for degenerative disc 
disease, cervical spine (formerly claimed as neck strain), 
status post surgical repair, and if so, whether service 
connection is warranted.  

4.  Entitlement to service connection for degenerative 
changes, lumbar spine.

5.  Entitlement to service connection for total hip 
replacement, both hips.

6.  Entitlement to service connection for bilateral knee 
disability.

7.  Entitlement to service connection for left shoulder 
trauma.

REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to 
January 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in February 2005, a 
statement of the case was issued in April 2006, and a 
substantive appeal was received in May 2006.

The Veteran also filed a notice of disagreement regarding the 
RO's January 2005 denial of service connection for major 
depressive disorder.  Since service connection for major 
depressive disorder was granted in October 2006, however, the 
issue is not before the Board.  The RO increased the 
Veteran's rating for his service-connected right ankle 
disability from 10 to 20 percent in October 2006, advising 
him at that time that it was a complete grant of benefits 
sought on appeal for that issue since the 20 percent rating 
was the highest rating for that disability.  The assignment 
of the 20 percent rating did not terminate the appeal, 
however, as the Veteran did not limit his appeal and the 
highest possible rating has not been assigned.  AB v. Brown, 
6 Vet. App. 35 (1993).  The Board therefore is addressing 
this issue.

All issues of service connection are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left little finger fracture does not 
produce limitation of motion; does not involve painful motion 
and arthritis of a group of minor joints; and does not nearly 
approximate amputation without metacarpal resection, at the 
proximal interphalangeal joint or proximal thereto. 

2.  The Veteran does not have or nearly approximate ankylosis 
of his right ankle in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees.  

3.  The RO denied service connection for neck strain in March 
1989.  The Veteran was notified of that decision at that time 
and did not appeal.  

4.  The evidence received since the RO's March 1989 decision 
which denied the claim for service connection for neck strain 
raises a reasonable possibility of substantiating the claim 
for service connection for degenerative disc disease, 
cervical spine, status post surgical repair.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for fracture, left 
little finger, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5299-5230 (2009).

2.  The criteria for a disability rating in excess of 20 
percent for right ankle sprain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5299-5271 (2009).

3.  The RO's March 1989 decision denying service connection 
for neck strain is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009).

4.  New and material evidence has been received, so the claim 
for service connection for degenerative disc disease, 
cervical spine (formerly claimed as neck strain), status post 
surgical repair, is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher ratings

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran post-adjudication notice by 
letters dated in August 2006 and October 2008.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
While there was a timing error for the left little finger 
service connection claim, service connection was subsequently 
granted, meaning that notice became moot.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The right ankle 
claim was subsequently readjudicated in October 2006, curing 
the notice timing error for that claim.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

VA also has a duty to assist a claimant under the VCAA.  VA 
has obtained service treatment records; assisted the Veteran 
in obtaining evidence; afforded the Veteran examinations in 
November 2004, August 2006, and May 2007; and afforded the 
Veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.

With regard to the issues addressed on the merits in the 
following decision, VA has substantially complied with the 
notice and assistance requirements and the Veteran is not 
prejudiced by a decision on the claim at this time.

Rating principles

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
38 C.F.R. Part 4, Diagnostic Code 5003.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Any change in a rating code must be explained.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc).

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court discussed the 
concept of the "staging" of ratings, finding that in cases 
where an initially assigned disability evaluation or an 
increased rating has been disagreed with, it was possible for 
a Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  The Board concludes that left little finger and 
right ankle disabilities have not significantly changed and 
that uniform ratings are warranted.

Left little finger

The Veteran's left little finger fracture is rated as 
noncompensable currently under 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5230.  Under Diagnostic Code 5230, a noncompensable 
rating is warranted for any limitation of motion of a ring or 
little finger.  Diagnostic Code 5227 provides for a 
noncompensable rating for unfavorable ankylosis of a ring or 
little finger.  It advises consideration of whether 
evaluation as amputation is warranted, and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  Diagnostic Code 5156 provides for a 10 
percent rating for an amputation of the left little finger, 
at the proximal interphalangeal joint or proximal thereto.  

On VA examination in November 2004, the Veteran complained of 
occasional left little finger stiffness and difficulty doing 
computer work.  The Veteran's left little finger's range of 
motion was normal and there was no ankylosis.  There were 
early osteoarthritic changes of the distal interphalangeal 
joint of the 5th finger.  The diagnosis was status post 
fracture of the left little finger.  

On VA examination in August 2006, the Veteran complained of 
generalized pain and stiffness in both hands but no 
particular complaints or concern with the left fifth finger.  
It was reported to have no effect on daily activities or 
occupation, and not to have flares.  The Veteran's left 
little finger range of motion was examined.  There was no 
pain during range of motion or following repetitive motion.  
Strength was 5/5 and dexterity was intact.  The impression 
was a well healed fracture of the left fifth finger with no 
residual or functional loss.  

On VA examination in May 2007, it was noted that the Veteran 
had fractured the proximal phalanx of his left little finger 
in September 1986.  The Veteran indicated that his left 
little finger fracture has no effects on his usual daily 
activities, and no significant effects on occupation.  He 
denied flare-ups.  There was no ankylosis and there was no 
pain noted during range of motion or additional limitation 
following repetitive range of motion.  Strength and dexterity 
were intact.  The impression was fracture of the left little 
finger with residual loss of range of motion of the finger.  
The examiner stated that there were not any degenerative 
changes of the little finger on X-ray in August 2006.

Based on the evidence, the Board concludes that a compensable 
rating is not warranted for the residuals of the Veteran's 
left little finger fracture, even when 38 C.F.R. §§ 4.40 and 
4.45 are considered.  Under Diagnostic Codes 5230 and 5227, 
there is no compensable rating, so a higher rating under them 
cannot be assigned, even when 38 C.F.R. §§ 4.40 and 4.45 are 
considered.  Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997).  The preponderance of the evidence indicates that the 
Veteran's left little finger functions normally or almost 
normally, and that his left little finger does not affect the 
function of other fingers or his hand.  There was no pain on 
any of the examinations, and muscle strength and dexterity 
were intact.  There is no ankylosis and the 2004 and 2007 
examiners found the Veteran's range of motion to be normal.  
The provisions of Diagnostic Code 5003 do not assist, as the 
Veteran does not have both service-connected arthritis of a 
group of minor joints and pain on motion associated with his 
left little finger fracture.  The provisions of Diagnostic 
Code 5156 do not help, as the Veteran's disability does not 
nearly approximate amputation of the left little finger, 
without metacarpal resection, at the proximal interphalangeal 
joint or proximal thereto.  The record reflects a left hand 
and little finger which is normal or almost fully normal.

The possibility of an extraschedular rating has been 
considered.  However, the service-connected disability does 
not present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  The Veteran has alleged 
at most occasional difficulty doing computer work.  The 
symptoms associated with the Veteran's disability appear to 
fit squarely within the applicable rating criteria.  As such, 
extraschedular consideration is not warranted.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  

Right ankle sprain

The Veteran's service-connected right ankle sprain is 
currently rated, throughout the course of the claim, as 20 
percent disabling under Diagnostic Code 5271.  That code does 
not have a higher rating.  The provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5270 provide for higher 
ratings if there is ankylosis of the ankle.  A 30 percent 
rating is warranted, for instance, if there is ankylosis of 
the ankle in plantar flexion, between 30 and 40 degrees, or 
in dorsiflexion, between 0 and 10 degrees.

On VA examination in November 2004, the Veteran complained of 
pain and stiffness of his right ankle with walking and 
prolonged standing.  He was not taking any medication or 
treatment for it.  He had normal dorsiflexion and plantar 
flexion and there was no pain, fatigue, weakness, lack of 
endurance, or incoordination observed.  With repetitive use, 
there was pain with a normal range of motion.  There was 5/5 
and normal motor function without atrophy, fasciculation, or 
fibrillation.  The Veteran was able to stand on his heels and 
toes, taking a few steps.  There was no evidence of 
limitation of standing or walking.  X-rays demonstrated a 
complete avulsion of the tip of the medial malleolus.  The 
examiner felt that the Veteran would have difficulty with 
prolonged walking, standing, squatting, heavy lifting, and 
prolonged climbing of stairs.   

On VA examination in August 2006, the Veteran had right ankle 
dorsiflexion to 5 degrees, and plantar flexion to 8 degrees.  
His gait was antalgic and his strength was 5/5.  There was 
pain noted at all degrees of flexion.  Ankle films were 
normal.  The impression was ankle strain with loss of range 
of motion.  It was felt that there were moderate limitations 
for walking and standing, and for running and other impact 
activities and sports.  

On VA examination in May 2007, the Veteran walked with a 
stiff antalgic gait, holding a cane in his left hand.  He was 
able to stand on toes and heels and had 5/5 strength.  

Based on the evidence, the Board concludes that a higher 
rating than 20 percent is not warranted for the Veteran's 
service-connected right ankle sprain.  There is no higher 
rating available under Diagnostic Code 5271.  Concerning 
Diagnostic Code 5270, the Veteran does not have or nearly 
approximate ankylosis of his right ankle.  He was able to 
stand on his toes and heels on VA examinations in 2005 and 
2007, and his strength is 5/5.  Ankle films were normal in 
August 2006 and ankylosis was not found or nearly 
approximated at that time.  Ankylosis of the ankle in plantar 
flexion, between 30 and 40 degrees, or in dorsiflexion, 
between 0 and 10 degrees, to warrant a higher rating, is not 
present or nearly approximated.  

The Board notes that the Veteran has a surgical scar of his 
right ankle, measuring 0.7 by 0.6 centimeters in size, with 
hyperpigmentation, mild disfigurement, and abnormal texture, 
as shown by the November 2004 VA examination.  However, the 
examiner indicated that there was no ulceration, tenderness, 
tissue loss, keloid, or hypopigmentation, and it is not 
otherwise shown to be compensable under any applicable 
versions of 38 C.F.R. § 4.118.  Accordingly, a separate 
compensable rating for it will not be assigned.  

The possibility of an extraschedular rating has been 
considered.  However, the service-connected disability does 
not present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  The Veteran has pain 
and limitation of motion, and he is retired according to the 
May 2007 VA examination report.  The symptoms associated with 
the Veteran's disability appear to fit squarely within the 
applicable rating criteria.  As such, extraschedular 
consideration is not warranted.  Thun v. Peake, 22 Vet. App. 
111 (2008).  

New and Material Evidence Analysis- Cervical Spine Disability

The RO denied service connection for neck pain in March 1989.  
The RO notified the Veteran of its decision by letter at that 
time.  He did not appeal; therefore, the March 1989 rating 
decision is final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

If new and material evidence is received, a claim will be 
reopened.  38 U.S.C.A. § 5108.  Under 38 C.F.R. § 3.156(a), a 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 

For the purpose of determining if evidence is new and 
material, its credibility is presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

At the time of the RO denial of service connection for neck 
strain in March 1989, the Veteran had indicated that he had 
never been treated for neck pain in service.  An April 1986 
service medical record showed treatment for complaints of 
neck pain from doing pull-ups.  The assessment was strained 
shoulder muscles.  The Veteran was told to take medication 
for 5 days, use heat as needed, and return as needed.  No 
further treatment was shown.  The RO denied the claim in 
March 1989 because in-service neck pain was acute.  

It appears that the RO reopened the claim in a July 2005 
rating decision and denied it on the merits.  Although the RO 
may have determined that new and material evidence was 
received to reopen the claim, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).   

Since the RO's March 1989 decision, new and material evidence 
has been received.  The elements of a service connection 
claim are an in-service disease or injury, a current 
disability, and a nexus between the two.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  Evidence of either a current 
disability or a nexus between it and the in-service injury 
would be new and material evidence, as each were lacking at 
the time of the March 1989 denial of the claim.  Evans v. 
Brown, 9 Vet. App. 273 (1996) (new and material evidence must 
make up for what was previously lacking).

The evidence currently shows a current disability.  For 
instance, the May 2007 VA examination report contains a 
diagnosis of degenerative disc disease of the cervical spine, 
status post repair.  New and material evidence has been 
received and so the claim must be reopened.  


ORDER

A compensable rating for fracture, left little finger, is not 
warranted.  A rating in excess of 20 percent for right ankle 
sprain is not warranted.  The appeal is denied to this 
extent.

The claim for service connection for degenerative disc 
disease, cervical spine (formerly claimed as neck strain), 
status post surgical repair, is reopened based on new and 
material evidence.  To this extent, the appeal is granted, 
subject to the directions set forth in the following remand 
section of this decision. 


REMAND

The Board notes a May 2009 communication from the Veteran in 
which he asked that his appeal be sent immediately to the 
Board for review.  However, the Veteran subsequently 
appointed a new representative and that representative has 
submitted additional medical evidence to the Board which has 
not been reviewed by the RO.  

It is also not clear from the claims file that certain 
records identified by the Veteran have been obtained.  The 
Veteran has reported in November 2003 and May 2006 that he 
has received VA treatment at VA Medical Centers in St. 
Petersburg, Florida, Washington, D.C., and Richmond, 
Virginia.  Requests have been made for those records by the 
RO in February 2004 and August 2006, without any responses 
being given.  The Veteran submitted some St. Petersburg, 
Florida VA Medical Center medical records himself, dating 
from July to August 1992, in March 2006, but it is unclear 
that these are all-inclusive.  

The representative argued in February 2010 that the number of 
flight jumps that the Veteran had in service is relevant and 
should be ascertained to help establish direct service 
connection for lumbar spine, cervical spine, hip, and knee 
disabilities.  The RO requested the Veteran's jump record in 
April 2009.  However, in May 2009, the Veteran requested that 
his case be sent to the Board immediately.  Another attempt 
will be made to obtain the Veteran's jump record if it has 
not already been received.  The Board notes that the Veteran 
is free to submit any evidence from whatever source regarding 
how many jumps he made in service, when they were, and what 
happened during and after any of them.  

After any additional records are obtained, appropriate VA 
examination(s) should be conducted, based upon a more 
complete record.  The examiner who rendered medical opinions 
in May 2007 did not have any additional records which may be 
obtained as a result of this remand, including information as 
to how many jumps the Veteran performed during service, and 
medical records from shortly after service.  The 
representative requested a new examination in February 2010.

Remand of the claim for service connection for left shoulder 
trauma is also necessary because VA has not provided the 
Veteran with VCAA notice concerning it, and such is required.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA 
notice concerning his claim for service 
connection for left shoulder trauma.  

2.  Make arrangements to obtain all VA 
medical records of treatment the 
Veteran received from the St. 
Petersburg, Florida VA Medical Center 
from 1991 onward; from the Washington, 
D.C. and Richmond, Virginia VA Medical 
Centers.    

3.  Make further attempts to secure the 
Veteran's jump record or jump manifest, 
if it has not already been obtained.  

4.  Schedule the Veteran for an 
appropriate VA examination(s) to 
determine the nature and etiology of 
any current lumbar and cervical spine, 
left shoulder, bilateral hip and knee 
disabilities.  It is imperative that 
the claims file be made available to 
the examiner(s) for review in 
connection with the examination(s).  

With regard to the lumbar spine, 
cervical spine, left shoulder, 
bilateral hip, and bilateral knee 
disorders, the appropriate examiner 
should offer an opinion as to whether 
it is at least as likely as not (a 
probability of at least 50 percent) 
that the claimed disability:

     a) is causally related to the 
Veteran's active duty service;
     b) is proximately due to or caused 
the service-connected right ankle 
sprain;
     c) has been aggravated by the 
service-connected right ankle sprain.  

5.  After completion of the above, the RO 
should review the expanded record, to 
include all new items of evidence 
received since the most recent 
supplemental statement of the case, and 
determine if the claims may be granted.  
The Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp 2006).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


